Citation Nr: 9923878	
Decision Date: 08/23/99    Archive Date: 08/27/99

DOCKET NO.  97-29 465A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for a chronic lung 
disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The veteran, and his daughter


ATTORNEY FOR THE BOARD

K. Ehrman, Counsel

INTRODUCTION

The veteran had active duty from February 1953 to February 
1955.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1997 rating decision of the 
RO, which denied service connection for a chronic lung 
disorder.  


FINDINGS OF FACT

1.  A June 1994 rating decision denied service connection for 
a chronic lung disorder, and although notified of that 
decision and of his appellate rights in a letter from the RO 
dated in July 1994, the veteran did not file an appeal.  

2.  Evidence associated with the file subsequent to the June 
1994 RO rating decision, when considered alone or in 
conjunction with the evidence previously of record, does not 
establish that the veteran incurred a chronic lung disorder 
in service, or that a current disability is due to service, 
or otherwise establish any material fact which was not 
already of record at the time of the final June 1994 RO 
rating decision.  


CONCLUSION OF LAW

New and material evidence to reopen a claim of service 
connection for a chronic lung disorder has not been 
presented.  38 U.S.C.A. §§ 5107, 5108 (West 1991); 38 C.F.R. 
§ 3.156 (1998).  





REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background  

Service medical records show a history of whooping cough on 
examination at entry into service in February 1953.  In 
February 1954, the veteran was treated for bronchitis.  In 
March 1954, treatment for a chest cold was provided the 
veteran.  In December 1954, the veteran was scheduled for a 
chest X-ray, and the January 1955 x-ray report was thought to 
be abnormal for bilaterally increased bronchovascular 
markings, especially in the right upper lung field.  The 
veteran was recommended for an x-ray recheck in one month's 
time.  Chest x-ray studies of February 1955 were noted to be 
negative.  On Separation examination in February 1955, the 
veteran's lungs and chest were normal.  No lung disorders 
were reported by the veteran or the examining physician.  The 
veteran's separation from service was effective in February 
1955.  

Post service medical records include the report of an 
examination conducted in June 1956, apparently in connection 
with the veteran's participation in the Marine Corps 
Reserves.  Like the veteran's service separation examination, 
this revealed that the veteran's lungs and chest were normal 
upon clinical evaluation.  Moreover, the veteran denied 
having, or ever having, chronic or frequent colds, or a 
chronic cough.  

The veteran's original claim for compensation, received in 
January 1958, is silent for any lung disorder.  This claim, 
however, indicates treatment for hemorrhoids by a Dr. 
Feingold in 1956 and a Dr. Stoller in June 1957.  

On VA examination in May 1958, the veteran's respiratory 
system was noted to be within normal limits.  No complaints 
pertinent to lung disorders were reported by the veteran, or 
noted by the examiner on physical examination.  

VA out-patient treatment records dated in August 1985, 
reflect a history of chronic bronchitis, but the veteran's 
lungs were clear at that time.  In addition, a chest x-ray at 
that time was interpreted as normal.  Examination conducted 
for VA purposes in November 1991, revealed the presence of 
what was described as mild obstructive and restrictive lung 
disease (COPD), as well as chronic bronchitis.  July 1992 
records reflect that the veteran reported a one and one-half 
pack-per-day smoking history over the past 39 years.  The 
veteran was also noted to have had Asbestos exposure 
approximately 20 years ago, and a 10-year history of "lung 
problems."  He reported his lung symptoms as shortness of 
breath on exertion, and a productive cough, which had 
worsened over the last year. 

In a June 1994 rating decision, the RO denied service 
connection for a lung disorder, (COPD), based on the above 
evidence of record.  The basis of the RO's decision to deny 
service connection was that the COPD was not shown in 
service, or for many years later.  Notice of this decision 
was issued to the veteran in July 1994, he did not appeal.  
The VA RO decision thus became final.  

In August 1996, the veteran's petition to reopen a claim of 
service connection for COPD was received at the RO.  

VA treatment records dated in October 1995 and October 1996 
show treatment for a disorder not pertinent to the claim on 
appeal.  These are significant only for the notation of a 
history of bronchitis and COPD.  

In November 1996, duplicate copies (two pages) of service 
medical records were received at the RO.  

In a March 1997 rating decision, the RO denied a claim 
characterized as entitlement to service connection for COPD.  
It is this decision which is currently in appellate status.  

An October 1997 statement of E.A. Melita is of record, 
identifying herself as Dr. Feingold's office nurse between 
1956 and 1959.  In her statement she recalls that Dr. 
Feingold treated the veteran for bronchitis.  She also 
recalls seeing the veteran from time to time and asking about 
his health, and being informed that his bronchitis had 
continued.  

In March 1998, the veteran's sworn testimony was obtained at 
a hearing before a hearing officer at the RO.  The veteran 
testified that he received treatment for bronchitis in 
service, and from November 1956 for a few times each year 
thereafter.  The veteran's daughter testified that the 
veteran was treated for chronic bronchitis from 1957, 
approximately twice a year for the rest of his life.  


II.  Analysis

In June 1994, the RO denied service connection for a chronic 
lung disorder.  The veteran was notified of this 
determination, but did not initiate an appeal within one 
year, and the decision to deny became final.  38 U.S.C.A. § 
7105(b)(1) (West 1991); 38 C.F.R. § 20.302(a) (1993); 
38 C.F.R. § 20.302(a) (1998).  Consequently, the current 
claim of service connection may be considered on the merits 
only if new and material evidence has been submitted since 
the time of this prior final adjudication.  38 U.S.C.A. §§ 
5108, 7104(b) (West 1991 & Supp. 1998); 38 C.F.R. §§ 
3.156(a), 20.1103 (1998); Manio v. Derwinski, 1 Vet. App. 
140, 145 (1991); Evans v. Brown, 9 Vet. App. 273 (1996).  

The Board must consider the question of whether new and 
material evidence has been submitted because it goes to the 
Board's jurisdiction to reach the underlying claim and 
adjudicate the claim de novo.  See Barnett v. Brown, 83 F.3d 
1380, 1383 (Fed. Cir. 1996).  If the Board finds that no such 
evidence has been offered, that is where the analysis must 
end, and what the RO may have determined in that regard is 
irrelevant.  Id.  Further analysis beyond consideration of 
whether the evidence submitted in the effort to reopen is new 
and material is neither required nor permitted.  Id.  at 
1384.  See also Butler v. Brown, 9 Vet. App. 167, 171 (1996).  

Evidence is considered "new" if it was not of record at the 
time of the last final disallowance of the claim and if it is 
not merely cumulative or redundant of other evidence that was 
then of record.  38 C.F.R. § 3.156(a) (1998); Struck v. 
Brown, 9 Vet. App. 145, 151 (1996); Blackburn v. Brown, 8 
Vet. App. 97, 102 (1995); Cox v. Brown, 5 Vet. App. 95, 98 
(1993).  "Material" evidence is evidence which bears directly 
and substantially upon the specific matter under 
consideration, and which by itself or in connection with 
evidence previously assembled is so significant that it must 
be considered in order to fairly decide the merits of the 
claim.  38 C.F.R. § 3.156(a) (1998); Hodge v. West, 155 F.3d 
1356, 1359-64 (Fed. Cir. 1998).  In determining whether 
evidence is new and material, the "credibility of the 
evidence is to be presumed."  Justus v. Principi, 3 Vet. App. 
510, 513 (1992).  

The evidence received since the time of the June 1994 rating 
decision consists of (1) duplicate service medical records, 
(2) current treatment records regarding present lung 
disorders, without nexus to service or bronchitis in service, 
(3) an October 1997 former nurse's statement regarding post-
service treatment of the veteran in the 1950's, and (4) March 
1998 sworn testimony and several written statements.  

The duplicate service medical records, dated in December 1954 
and February 1955, clearly do not represent new and material 
evidence.  Morton v. Principi, 3 Vet.App. 508 (1992).  While 
service medical records show treatment for bronchitis in 
1954, this represented a single episode of isolated 
treatment.  Furthermore, the January 1955 chest x-ray report 
showing a lung abnormality, was not shown on subsequent x-ray 
testing the following month, and no abnormalities were noted 
on separation examination in February 1955.  Moreover, VA 
examination report of May 1958, also showed that the 
veteran's respiratory system was normal.  The critical point 
to be made here, however, is that the veteran's entire 
service medical records were of record at the time of the 
prior final June 1994 rating decision, and they were 
considered at that time.  As the service medical records were 
available and considered at the time of the final rating 
decision in June 1994, this sort of duplicate evidence 
clearly does not serve to reopen the claim.  

Similarly, more recent VA treatment records showing ongoing 
treatment for current COPD, are not new and material since 
the current, post service presence of the disability had 
previously been established when the RO considered the matter 
in 1994.  As no medical record has been received showing a 
current lung disorder is considered to be related to service 
or inservice bronchitis, the recent medical records may not 
be considered new and material.  

The veteran's various statements and March 1998 sworn 
testimony do not serve to reopen the claim as they are 
essentially duplicative of statements already considered by 
the RO at the time of the prior, final, June 1994 rating 
decision.  Now, as then, the veteran asserts that he was 
treated for bronchitis in service, that chronic bronchitis 
continued after his separation from service for many years, 
and that he currently has the same disability.  His 
assertions are essentially duplicate of those of record at 
the time of his June 1994 denial.  The basis of the prior, 
final decision in June 1994 has not changed: the veteran's 
assertions of chronic bronchitis in service are directly 
contradicted by the service medical records which show one 
episode of isolated treatment, without complaint reported, or 
abnormality noted, at the time of examination at separation.  

It is significant to note that the veteran now supports his 
petition to reopen a claim of service connection, with the 
October 1997 statement of an individual, self-identified as 
the nurse to the veteran's former family physician, Dr. 
Feingold.  The statement, while "new," is not material 
since her statement, at most, only shows treatment after the 
veteran's discharge from service, and as much as two years 
after the veteran was treated for an episode of bronchitis in 
service.  Moreover, her statement is at least in part, 
contradicted by the veteran's original VA claim for 
compensation dated in January 1958, which indicates that the 
treatment he received from Dr. Feingold was for hemorrhoids, 
without notation of other disability.  It is also 
inconsistent with the June 1956 Marine Corps Reserves medical 
examination report, which revealed the veteran's lungs were 
normal on clinical evaluation, and that he denied frequent 
colds or a chronic cough, as well as with the 1958 VA 
examination report, that showed the veteran's respiratory 
system was normal.   

Additionally, the basis of the statement of this person is 
uncertain, as she is neither a physician qualified to offer a 
diagnosis of the veteran presently, nor was she his treating 
physician then.  It remains unclear as to whether it was her 
recollection that the veteran was diagnosed with bronchitis 
by Dr. Feingold, or whether she thought he appeared to have 
what she considered to be bronchitis-like symptoms for many 
years after such treatment.  In any event, even assuming this 
statement is accurate, since it shows post service treatment 
for bronchitis, and it does not relate the onset of the 
condition to service or to the veteran's current lung 
disability, it does not bear directly and substantially upon 
the specific matter under consideration.  Therefore, it is 
not sufficient to reopen the veteran's claim.  

Concerning the veteran's opinion that his current COPD is due 
to bronchitis in service, the Board notes that it is the 
province of trained health care professionals to offer 
evidence on a medical matter, such as the relationship 
between a current disability and active service, and as the 
veteran is a lay person without medical training or 
expertise, he is not competent to render a probative opinion 
of the central issue in this case, i.e., whether any current 
lung disorder, to include COPD, is related to active service.  
See Jones v. Brown, 7 Vet. App. 134, 137 (1994); Espiritu v. 
Derwinski, 2 Vet. App. 292, 294-95 (1991).  The Board further 
notes that where, such as here, medical evidence is needed to 
establish service connection, lay statements, without more, 
even if new, cannot serve as a predicate to reopen a 
previously disallowed claim.  See Moray v. Brown, 5 Vet. 
App. 211, 214 (1993).

In view of the foregoing, the Board must conclude that none 
of the evidence received subsequent to the June 1994 RO 
rating decision, when viewed either alone or in light of the 
evidence previously or record, tends to indicate that any 
current lung disorder of the veteran was incurred in, or is 
the result of service.  As such, none of the evidence is new 
and material for the purpose of reopening the claim, and the 
June 1994 VA RO denial remains final.  

The Board is additionally aware of no circumstances in this 
matter that would put the VA on notice of the existence of 
any additional relevant evidence that, if obtained, would 
provide a basis to reopen the claim.  McKnight v. Gober, 131 
F.3d 1483, 1485 (Fed. Cir. 1997); Robinette v. Brown, 8 Vet. 
App. 69, 77-78 (1996).  While the veteran identified 
treatment since service at his personal hearing in March 
1998, he did not indicate that any physician told him that a 
current lung disorder was due to service or inservice 
bronchitis.  Accordingly, no further action is indicated.  
Id.  

In closing, it is noted that in the instant case on appeal, 
the RO rating decision on appeal, dated in March 1997, denied 
the claim for service connection for a chronic lung disorder 
on the merits, without first considering whether new and 
material evidence had been presented to reopen the claim.  
The Board notes there has been no prejudice to the veteran at 
the RO in doing so, as the RO gave his claim greater 
consideration that it was otherwise entitled.  Thus, to 
remand this case to the RO for consideration of the correct 
legal standard for reopening claims would serve no useful 
purpose and, in light of the above discussion, would not 
result in a determination favorable to him. 


ORDER

New and material evidence has not been submitted to reopen a 
claim for service connection for a chronic lung disorder, and 
the appeal is denied.  



		
	MICHAEL E. KILCOYNE
	Acting Member, Board of Veterans' Appeals



 

